               Case 14-34567-EPK           Doc 106   Filed 01/30/19    Page 1 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION


In re:                                               Chapter 13
                                                     Case No. 14-34567-EPK
MARCIA E. WALKER,

                  Debtor.
_____________________________/

               JOINT MOTION TO APPROVE SETTLEMENT AGREEMENT

          JPMorgan Chase Bank, N.A. (“Chase”), as servicer to Wells Fargo Bank, N.A., as

Trustee for Freddie Mac Securities REMIC Trust, Series 2005-S001 ("Wells Fargo"), and Marcia

E. Walker (the “Debtor”), move this Court to approve the settlement agreement set forth below,

and in support thereof state as follows:

         1.     This is a chapter 13 bankruptcy matter filed by the debtor, Marcia Walker.

         2.     Wells Fargo is the owner and holder of a promissory note and mortgage executed

by Marcia Walker and serviced by Chase.

         3.     Pursuant to the terms of the applicable note and mortgage, the Debtor is required

to pay property taxes and maintain insurance on the property. Pre-petition, Chase advanced

funds on the Debtor’s behalf for property taxes and homeowner’s insurance, and on the petition

date, the escrow advance balance (representing the amount of disbursements Chase had made but

had not recouped) totaled $23,226.28 (the “Pre-petition Escrow Claim”).          The Pre-petition

Escrow Claim is being paid through the Debtor’s confirmed plan as part of Chase’s pre-petition

arrearage claim.

         4.     Post-petition, Chase continued to advance funds on the Debtor’s behalf to cover

property taxes and homeowner’s insurance. As of May 1, 2018, Chase had advanced funds
              Case 14-34567-EPK          Doc 106     Filed 01/30/19     Page 2 of 4




during the Debtor’s bankruptcy case in the amount of $30,671.94 (the “Post-petition Escrow

Disbursements”).

     5.        Debtor has received the benefits of the escrow advances made by Chase on the

Debtor’s behalf to protect its security interest in the mortgaged property.

     6.        Chase and Debtor have reached an agreement regarding the repayment of certain

Post-petition Escrow Disbursements.

     7.        In an effort to amicably resolve the dispute between the parties, Chase has agreed

to credit Debtor’s escrow account in the total amount of $22,466.07 (the “Settlement Credit”).

Following application of the Settlement Credit, Chase shall prepare a new escrow analysis and

file a Notice of Mortgage Payment Change (the “New PCN”), which shall establish the amount

of the Debtor’s ongoing monthly mortgage payment.

     8.        The Debtor has agreed to repay the difference between the Settlement Credit and

the Post-petition Escrow Disbursements, amounting to $8,205.87 (the “Escrow Repayment

Amount”), which represents the amounts Chase disbursed on October 13, 2017 for homeowner’s

insurance and on November 17, 2017 for property taxes.

     9.        The Escrow Repayment Amount, in addition to any escrow shortage that may be

present on the New PCN, shall be repaid by the Debtor over a period of sixty (60) months. The

New PCN shall establish an ongoing monthly mortgage payment that takes into account the

aforementioned sixty (60) month repayment spread.

     10.       The foregoing settlement agreement between Chase and Debtor is in the best

interest of the parties and does not negatively impact the bankruptcy estate. No party will be

prejudiced by the settlement agreement.




                                                 2
                Case 14-34567-EPK         Doc 106       Filed 01/30/19    Page 3 of 4




      WHEREFORE, Chase and Debtor respectfully request that the Court approve the

settlement agreement between the parties and grant any other relief this Court deems just and

proper.

                                                Respectfully submitted,

                                                /s/ Ezequiel J. Romero
                                                Florida Bar No. 868817
                                                Ezequiel J. Romero
                                                Florida Bar No. 107216
                                                BRYAN CAVE LEIGHTON PAISNER, LLP
                                                200 South Biscayne Blvd., Ste 400
                                                Miami, FL 33131
                                                Tel: (786) 322-7500
                                                Email: romeroe@bryancave.com

                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on January 30, 2019, a true and correct copy of the foregoing

was furnished to all parties on the service list.

                                                /s/ Ezequiel J. Romero
                                                Ezequiel J. Romero

                                          SERVICE LIST

DEBTOR
MARCIA E. WALKER
1237 SW PAAR DR
PORT SAINT LUCIE, FL 34953

ATTORNEY FOR DEBTOR
VICTORIA MORALES, ESQUIRE
1036 SANCTUARY COVE
NORTH PALM BEACH, FL 33410

CREDITOR(S)
ALBERTELLI LAW
POB 23028
TAMPA, FL 33623




                                                    3
          Case 14-34567-EPK   Doc 106   Filed 01/30/19   Page 4 of 4




AMERICAN INFOSOURCE LP
C/O MIDLAND FUNDING LLC
POB 268941
OKLAHOMA CITY, OK 73126

CHASE
POB 15298
WILIMINGTON, DE 19850

CHASE BANK
POB 24696
COLUMBUS, OH 43224

CHASE MANHATTAN MORTGAGE CORP
ATTN: BANKRUPTCY DEPARTMENT
3415 VISION DRIVE
COLUMBUS, OH 43219-6009




                                    4
